Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
2.        The following is an examiner’s statement of reasons for allowance:
With the amendment filed on December 14, 2021, Applicant has incorporated subject matter into independent Claims 16 and 20, which was not found in the prior art.  The novel Claim 16 recitation is as follows:
 identify a test object and a test condition from a user input, wherein the test object indicates a source target and a destination target associated with a path in a data center (DC) based on topology information regarding at least one spine switch and at least one leaf switch in the DC.
For Claim 20, the recitation is as follows:
 receive, from a SDN management device, a message including first information on a source target of a path in a data center (DC), second information on a destination target of the path, and third information on a test condition, wherein the path is associated with topology information regarding3Appl. No.: 16/616,305  at  at least one spine switch and at least one leaf switch in the DC.
A thorough search of the prior art did not result in any prior art references to teach the above subject matter.  One issue was the discussion of the use of semicolons rather than commas within the process steps, and that issue was resolved as indicated in the attached Interview Summary, form PTO-413 or 413B.
With respect to the Information Disclosure Statement (IDS) filed on January 18, 2022, the claims at issue in the Korean and Chinese office action reports cited in the 
Therefore, Claims 16-18, 20-21, 25-26, and 38-42 have been allowed.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698.  The examiner can normally be reached on M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454